Case 7:20-cv-00204-NKM-JCH Document 6 Filed 06/22/20 Page 1 of 4 Pageid#: 29




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

CHADWICK CLAYTON BAKER,                        )
    Plaintiff,                                 )        Civil Case No. 7:20-cv-00204
                                               )
v.                                             )        MEMORADNUM OPINION
                                               )
HAROLD W. CLARKE, et al.,                      )        By: Norman K. Moon
    Defendants.                                )        Senior United States District Judge

       Plaintiff Chadwick Clayton Baker, a Virginia inmate proceeding pro se, filed this action

pursuant to 42 U.S.C. § 1983. Baker has sought leave to proceed in forma pauperis. Upon

review of the complaint pursuant to 28 U.S.C. § 1915A(a), I conclude that it fails to state a

federal claim and must be dismissed.

                                                   I.

       Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.” See also 28 U.S.C. § 1915(e)(2) (requiring court, in a case where

plaintiff is proceeding in forma pauperis, to dismiss the case if it, for example, is frivolous or

fails to state a claim on which relief may be granted). Pleadings of self-represented litigants are

accorded liberal construction and held to a less stringent standard than formal pleadings drafted

by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does

not mean, however, that the court can ignore a clear failure in pleadings to allege facts which set

forth a claim cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d

387, 391 (4th Cir. 1990).

       Baker’s complaint arises from a single incident that occurred in January 2020, while he

was housed at River North Correctional Center. (See generally Compl., Dkt. No. 1; Dkt. No. 1-1

at 4 (grievance listing date of incident as January 25, 2020.) Specifically, he claims that on one
Case 7:20-cv-00204-NKM-JCH Document 6 Filed 06/22/20 Page 2 of 4 Pageid#: 30




occasion, he asked three times to be able to use the restroom in his cell but was denied access to

his cell bathroom. He alleges that there was no bathroom in the pod for him to use. When he
                                                                                                          1
asked the third time, defendant Williams told him “It ain’t going to happen; [too] bad.” (Compl.

2.) Baker ended up urinating on himself and states that he had to wait twenty-five minutes in

urine-soaked clothing before he could change and clean up. He also appears to be challenging

the River North “policy,” which he says “restricts access to toilets in the cell except [for] hourly

cell breaks.” (Id.) Liberally construing his complaint, it attempts to assert an Eighth

Amendment claim of unconstitutional living conditions.

                                                          II.

         “To state a claim under § 1983[,] a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85

(4th Cir. 2017) (citation and internal quotation marks omitted). Baker’s complaint fails to state a

§ 1983 claim.

         The Eighth Amendment protects prisoners from cruel and unusual living

conditions. Rhodes v. Chapman, 452 U.S. 337, 347 (1981). But “the Constitution does not

mandate comfortable prisons,” and conditions that are “restrictive and even harsh . . . are part of

the penalty that criminal offenders pay for their offenses against society.” Id. at 347–49.

         To sustain an unconstitutional conditions claim, a prisoner must show that: (1)

objectively, the deprivation was sufficiently serious, in that the challenged, official acts caused

denial of “the minimal civilized measure of life’s necessities”; and (2) subjectively, the



         1
           This is the only allegation in Baker’s complaint that attributes conduct to a specific defendant, although
he appears to name some of the others because they were involved in the denial of his grievance or grievance
appeals complaining about the incident.


                                                          2
Case 7:20-cv-00204-NKM-JCH Document 6 Filed 06/22/20 Page 3 of 4 Pageid#: 31




defendant prison officials acted with “deliberate indifference to inmate health or safety.” Farmer

v. Brennan, 511 U.S. 825, 834 (1994) (citations omitted). To satisfy the first element, the

prisoner must show “significant physical or emotional harm, or a grave risk of such harm,”

resulting from the challenged conditions. Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995).

       Baker’s complaint wholly fails to satisfy these standards. Most significantly, it fails to

identify a deprivation that is sufficiently serious so as to deprive him of “the minimal civilized

measure of life’s necessities.” Farmer, 511 U.S. at 834. Indeed, numerous courts—including

this one—have held that the denial of bathroom access for a limited period of time, even when it

resulted in the prisoner soiling himself, did not constitute a violation of Eighth Amendment

rights. E.g., Perry v. JPay, Inc., No. 7:16-cv-00362, 2018 WL 1309743, at *8 (W.D. Va. Mar.

13, 2018) (holding no Eighth Amendment violation where plaintiff was denied access for hour-

long periods while in the exercise yard, despite several occasions where he urinated on himself

and soiled his clothes); DePaolo v. Ray, No. 7:12CV00139, 2013 WL 4451236, at *30 (W.D.

Va. July 22, 2013), report and recommendation adopted as modified, No. 7:12-CV-00139, 2013

WL 4453422 (W.D. Va. Aug. 16, 2013) (“[Plaintiff’s] alleged denial of restroom privileges for

approximately five hours does not constitute a denial of a minimal measure[] of life’s

necessities.”); accord Hooks v. Chapman, No. CA 0:12-2416-GRA-PJG, 2012 WL 6674494, at

*2 (D.S.C. Nov. 30, 2012), report and recommendation adopted, No. 0:12-CV-02416-GRA,

2012 WL 6674491 (D.S.C. Dec. 21, 2012) (holding no Eighth Amendment violation where

plaintiff was forced to urinate upon himself on a single date and required to remain in soiled

jumpsuit for several hours); Owens v. Padilla, No. C 06-4778 RMW (PR), 2008 WL 3916068, at

*4 (N.D. Cal. Aug. 22, 2008) (same where plaintiff was denied access to bathroom for six

hours); Trevino v. Jones, No. 06-CV-0257-CVE-FHM, 2007 WL 710213, at *8 (N.D. Okla. Mar.




                                                 3
Case 7:20-cv-00204-NKM-JCH Document 6 Filed 06/22/20 Page 4 of 4 Pageid#: 32




6, 2007) (same where plaintiff was allowed use of restrooms only twice during eight-hour

period); Qawi v. Howard, No. Civ. A. 98–220–GMS, 2000 WL 1010281, at *3–4 (D. Del. July

7, 2000) (same where plaintiff was denied bathroom access for six hours and was forced to

urinate in drinking cup and bowl and defecate into a paper bag); Whitted v. Lazerson, No. 96

Civ. 2746(AGS),1998 WL 259929, at *2 (S.D.N.Y. May 21, 1998) (same where occasionally

prevented from using the restroom and urinated or defecated on his clothing).

       Consistent with the foregoing cases, I conclude that plaintiff has failed to plausibly allege

a violation of his Eighth Amendment rights. Thus, his sole claim must be dismissed.

                                                III.

       For the foregoing reasons, I will summarily dismiss Baker’s complaint for failure to state

a claim, pursuant to 28 U.S.C. § 1915A(b)(1).

       An appropriate order will be entered.
                     22nd
       ENTER: This ___day of June, 2020.




                                                  4
